Title: To George Washington from David Pearce, 22 January 1786
From: Pearce, David
To: Washington, George



Sir
Gloucester [Mass.] January 22d 1786

I am very sorry that I should so mis the freight of the Jackass—I made enquiry & was told that the freight of an horse from London was equal to a Cabin passinger but may it please your Excellency to settle that part as you please; with respect to the house the Captain says that he did pay twenty five & an half Dollars for the building of it which he has charged me & the Groom is charged as a sterige passinger. I am sorry that I happened to err in the above or any way else, as I take a peculiar pleasure to due my best services and ever shall when ever your Excellency shall please to put it in my power. you will please to settle it with our friend Mr Hartshorne to your own liking and I assure you that it will be to mine. I remain your most obedient & humble Servant

David Pearce

